Opinion issued January 14, 2010

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00004-CR
____________

IN RE ALLEN D. LITTLE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed in this Court a pro se petition for writ of mandamus. (1) 
Relator requests this Court to order the trial court judge to investigate the ruling made
by a magistrate judge at the probable cause hearing conducted for his pending charges
of possession of a controlled substance and debit/credit card abuse.  We deny the
petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator is charged in the 184th District Court of Harris County, Texas with
the offense of possession of a controlled substance with intent to deliver,
trial court cause number. 1243616 and with the offense of debit/credit card
abuse, trial court cause number1243617.  The trial court has appointed
counsel J. A. Salinas, III to represent relator in the cases pending in the
184th District Court.